UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1141


RICHARD CASTLE, in his capacity as Personal Representative
for the Estate of Jane Mary Castle,

                  Plaintiff – Appellant,

           and

JANE M. CASTLE,

                  Plaintiff,

           v.

CAPITAL ONE, NATIONAL ASSOCIATION,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:13-cv-01830-WMN)


Argued:   January 27, 2015                   Decided:   February 10, 2015


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED:   Scott Craig Borison, LEGG LAW FIRM LLC, San Mateo,
California, for Appellant. Robert A. Scott, BALLARD SPAHR LLP,
Baltimore, Maryland, for Appellee.   ON BRIEF: Phillip Robinson,
CONSUMER LAW CENTER LLC, Silver Spring, Maryland, for Appellant.
Martin   C.  Bryce,   Jr.,  BALLARD   SPAHR   LLP,   Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     By this appeal, Richard Castle — as personal representative

for his deceased mother Jane M. Castle — seeks relief from the

dismissal of his complaint in the District of Maryland.                  Castle

alleged,       inter   alia,    that    defendant    Capital    One,   N.A.,   as

mortgage       lender,      purchased    excessive    and   otherwise    flawed

“force-placed insurance” on his mother’s mortgaged real estate,

in contravention of Maryland consumer fraud statutes. *                  Castle

maintained that he was entitled to class certification, plus

declaratory, injunctive, and monetary relief.                  Having carefully

assessed the record and the thoughtful opinion of the district

court,    as    well   as    the   written    submissions   and   arguments    of

counsel, we are content to affirm the judgment.                   See Castle v.

Capital One, N.A., No. 1:13-cv-01830 (D. Md. Jan. 15, 2014), ECF

No. 17.

                                                                        AFFIRMED




     *
       Force-placed insurance — sometimes called “lender-placed”
or “creditor-placed” insurance — is generally described as
homeowner’s insurance placed by a mortgage lender on a mortgaged
residential property when the debtor’s homeowner’s coverage has
lapsed. See Cohen v. Am. Sec. Ins. Co., 735 F.3d 601, 603 (7th
Cir. 2013).


                                          3